Citation Nr: 1210418	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-35 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for abscess, pilonidal cyst, or lesion on the tailbone.  

2.  Entitlement to nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel









INTRODUCTION

The Veteran has verified service in the Army from March 1956 to April 1956.  However, he contends that he entered the service in December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Initially, in the August 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  Later in October 2009, however, he withdrew his hearing request.  The Veteran having withdrawn his hearing request, the Board will proceed with appellate review of his appeal based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2011).

At the beginning of the appeal, the Veteran was represented by a Veterans Service Organization (VSO).  In correspondence dated in July 2011, however, this VSO withdrew its representation.  The Veteran has not appointed another representative.

The issue of entitlement to service connection for right ear hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Abscess, Pilonidal Cyst, & Lesion On The Tailbone

Although further delay is regrettable, the Board finds that additional development is necessary prior to a final adjudication of the appeal.  Review of the record in this case raises some question as to the exact dates of the Veteran's military service.  The DD 214 shows that the Veteran served in the Army from March 10, 1956 to April 6, 1956.  However, the Veteran maintains that he served from December 15, 1955 to April 6, 1956.  See VA Form 21-526.  In this regard, the Board notes that a VA Form 3101 "Request for Army Information" dated in May 1956 contains an enlistment date of January 25, 1956.  Also, the Veteran underwent a service enlistment examination on December 29, 1955.  A remand of the Veteran's appeal is necessary to accord the AOJ an opportunity to clarify his service dates.  

Also, the claims file indicates that the Veteran began receiving disability benefits from the Social Security Administration (SSA) effective in May 1985.  The decision awarding such benefits to the Veteran, as well as the medical records used to render such a determination, are not included in his VA claims folder.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010). 

With respect to the merits of the Veteran's service connection claim, a December 1955 enlistment examination was normal except for enucleated tonsils and some scars.  The Veteran was treated in March 1956 for a pilonidal cyst on his tailbone.  The clinician wrote that the Veteran became aware of the cyst "about five months ago."  The Medical Board determined that the disability existed prior to service.  However, the Veteran contends that the cyst occurred at the start of basic training.  See August 2009 VA Form 9.  

Further, according to post-service medical records, in September 1956, the Veteran underwent excision of a draining pilonidal cyst on the distal portion of his sacrum and coccyx.  The claims folder contains no more recent medical records.  

Accordingly, and based on this evidentiary posture, the Board concludes that, on remand, the Veteran should be accorded an appropriate VA examination to determine the nature, extent, and etiology of any current abscess, pilonidal cyst, or lesion that he may have on his tailbone.  In this regard, the Board notes that, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry and that the burden then falls on the government to rebut the presumption of soundness.  The correct standard requires that VA show by clear and unmistakable evidence (1) that the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111.

Nonservice-Connected Pension Benefits

Further review of the claims file indicates that, in the letter attached to the May 2007 decision, the RO informed the Veteran of the denial of nonservice-connected pension benefits.  The basis of the RO's denial was that the Veteran did not have active military service for 90 days or more during a period of war.  Specifically, the RO noted that the Veteran served from March 10, 1956 to April 6, 1956.  In correspondence dated in June 2007, the Veteran expressed his disagreement with this denial.  In so doing, he asserted that he had entered service on December 15, 1955.  [The Board acknowledges that the purported December 1955 entrance date does not include service during a period of war.  See 38 C.F.R. § 3.2(e).  In any event, the Board construes the Veteran's June 2007 correspondence as a valid and timely notice of disagreement (NOD) with the May 2007 denial of nonservice-connected pension benefits.  See 38 C.F.R. §§ 20.201, 20.302.  

Significantly, a Statement of the Case (SOC) has not been issued.  Thus, a remand of this claim is necessary to accord the RO an opportunity to issue an SOC for this claim and to accord the Veteran an opportunity to perfect an appeal of the issue.  38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); & VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  This issue should be returned to the Board, however, if and only if, after issuance of an SOC the Veteran perfects a timely appeal of the claim by filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. To the extent possible, verify the Veteran's exact dates of service by contacting the National Personnel Records Center (NPRC), or other appropriate agency, to request copies of any and all service records which might in any way provide clarification as to the Veteran's exact dates of service, to include periods of active duty, active duty for training, and inactive duty for training.  All such information, once obtained, should be made a part of the Veteran's claims folder.  After reviewing the information currently of record and any information obtained pursuant to this request, determine the dates of the Veteran's active service.  Should information and/or records verifying the Veteran's exact dates of active service prove unavailable, the RO should specifically so state. 

2. Contact the Veteran and request any additional identifying information that he may be able to provide, to include the name, date(s) of treatment, and locations of physicians or medical treatment facilities who have treated him for an abscess, pilonidal cyst, and/or lesion on his tailbone since October 1956.  After obtaining release of information forms where necessary, acquire any such records referenced by the Veteran and associate them with the claims file.  Attempts made to obtain the documents should be documented in the claims file.  All such available reports should be associated with the claims file.

3. Also, obtain from the SSA and associate with the claims file copies of any decision awarding or denying SSA disability benefits to the Veteran and the medical records upon which the decision was based.  

4. Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any chronic abscess, pilonidal cyst, or lesion on his tailbone that he may have.  Inform the examiner of the correct dates of the Veteran's active service pursuant to paragraph #1 of this Remand.  The entire claims folder, to include a copy of this Remand order, must be made available to the examiner.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated studies should be conducted, and the results reviewed before the final opinion.  

For any chronic abscess, pilonidal cyst, or lesion of the tailbone diagnosed on examination, the examiner should answer the following questions: 

(a) Did the disability clearly and unmistakably preexist the Veteran's enlistment into service?  

(b) If so, was the disability clearly and unmistakably aggravated by any incident during service?  [Aggravation means worsened beyond the natural progression of the disease.]  

(c) If a currently diagnosed disorder was found not to have preexisted the Veteran's active duty, is it at least as likely as not (a 50 percent probability or greater), that any such disability either had its onset during his active service or is otherwise etiologically related to his such service.  

Complete rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Provide the Veteran with an SOC as to the issue of entitlement to nonservice-connected pension benefits.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  38 C.F.R. §§ 20.200, 20.202, & 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures.  

6. Then, readjudicate the claim for service connection for an abscess, pilonidal cyst, or lesion on the tailbone.  If the benefit is denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.  Return the case to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


